Citation Nr: 1445526	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 1982, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for bilateral hearing loss.

The Veteran perfected his appeal on the issue of entitlement to service connection for bilateral hearing loss in March 2010.  An August 2012 rating decision purported to award service connection for right ear hearing loss.  In September 2012, the RO certified the Veteran's appeal of denial of right ear hearing loss to the Board.  In a rating decision issued in October 2012, the RO corrected its earlier decision, noting that service connection was actually granted for left ear hearing loss.  The accompanying letter indicated that the issue of entitlement to service connection for right ear hearing loss remained on appeal.  This represented a nonsubstantive administrative correction not requiring observance of the procedures for severance of service connection.  Gifford v. Brown, 6 Vet. App. 269 (1994).

In a communication received in September 2014, an attorney who had previously represented the Veteran wrote that the Veteran wished to withdraw his appeal for an increased (compensable) rating for left ear hearing loss.  The attorney was not the Veteran's representative at the time of the communication and the record does not reflect that an appeal of the initial noncompensable (0 percent) disability rating for left ear hearing loss was ever filed.


FINDING OF FACT

Current right ear hearing loss disability is not shown.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in April 2011.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

To establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

The Veteran filed a claim of service connection for bilateral hearing loss in November 2008.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The VA examination in April 2011 included audiometric test results showing puretone thresholds in the right ear as 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  The average puretone threshold was 23.75 decibels.  He had a speech recognition score using the Maryland CNC word list of 96 percent.  There is no evidence of a change in condition since that examination.

Because the Veteran's audiometric and speech recognition test scores do not meet the requirements for hearing loss disability in the right ear as recognized by VA standards in 38 C.F.R. § 3.385, the evidence is against the claim, reasonable doubt does not arise and it is denied.

ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


